Citation Nr: 0004759	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  90-30 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1950 to October 
1953.  This appeal arises from a February 1989 rating 
decision of the Washington, D.C., Regional Office (RO) which 
determined that the veteran had failed to submit the 
requisite new and material evidence required to reopen his 
claim for service connection for a back disability.  He 
appealed this determination.  In June 1991, the Board of 
Veterans' Appeals (Board) remanded this case back to the RO 
for development of the medical evidence.  The Board issued a 
decision in March 1995 that determined the veteran had 
submitted the requisite new and material evidence to reopen 
his claim.  However, the case was again remanded to the RO 
for further development of the medical evidence.  The case 
has now returned for final appellate consideration.

It is noted that the rating decision of February 1989 had 
also denied the veteran's claim for service connection for 
residuals of frostbite to his feet.  He had appealed this 
decision and it was the subject of the Board's two previous 
remands in June 1991 and March 1995.  However, in a rating 
decision of December 1998 the RO granted service connection 
for these residuals.  The veteran notified the RO in April 
1999 that this decision had satisfied his appeal regarding 
service connection for residuals of frostbite.  Thus, the 
undersigned finds that the veteran has withdrawn this issue 
from appellate consideration.


FINDINGS OF FACT

1.  All evidence required for an equitable decision in the 
current case has been obtained.

2.  The contemporaneous medical evidence does not support the 
veteran's claim of continuous low back symptomatology since 
his military service.

3.  There is no objective medical evidence that the veteran 
sustained a back disability during his military service or 
within any applicable presumptive period.

4.  The preponderance of the medical evidence does not 
support an etiological link between any incident in the 
veteran's military service and his current low back 
disability.


CONCLUSION OF LAW

The veteran's current back disability was not incurred as a 
result of his military service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was given a comprehensive physical examination in 
preparation for his entrance into active service in October 
1950.  His spine, musculoskeletal, and neurological systems 
were found to be normal.  A review of the service medical 
records indicates that the veteran sustained left inguinal 
and umbilical hernias in October 1951 and these hernias 
underwent surgical repair.  The surgical report and post-
operative nursing records failed to report any complications 
from this surgery regarding the veteran's back or 
neurological system.  In fact, a doctor's progress notes 
dated approximately one week after the surgery indicated that 
the veteran was having satisfactory post-operative recovery.  
The veteran was given a separation examination in October 
1953 that found his spine, musculoskeletal, and neurological 
system were normal.

In November 1957, the veteran filed his first claim for 
service connection.  He did not report any disability 
associated with his back.  He received a VA compensation 
examination in December 1957.  The veteran made no complaints 
of a back disorder.  On examination, his musculoskeletal and 
neurological systems were found to be normal.  

A report of contact dated in March 1976 noted that the 
veteran wished to file a claim for service connection for a 
back disability.  He alleged that this disability was a 
result of a "spinal tab" performed prior to the repair of 
his hernias in 1951.  Private physicians' statements of 
January 1975 and July 1976 noted that the veteran had first 
been treated for arthritis of his spine in 1972.  In a 
written statement of October 1976, the veteran alleged that 
he had suffered with lower back aches ever since his surgery 
in the military in 1951.  A letter was received from the 
veteran's private physician in August 1977 that claimed the 
veteran had been given a spinal anesthesia in preparation for 
the surgical repair of his hernia in 1951.  This physician 
opined that this anesthesia caused the veteran's current 
spinal neuritis and arthritis.  In a letter of February 1978, 
the veteran alleged that he had complained to the VA about 
his low back complaints in 1954.  

The VA outpatient records first noted the veteran's 
complaints of back pain in June 1976.  He denied any known 
history of "back trouble."  The diagnosis was mild 
degenerative joint disease.  In January 1977, the veteran 
alleged that he had a 20 to 25 year history of intermittent 
low back pain and a history of degenerative joint disease.  
The assessment was low back pain.  In October 1977, the 
veteran again complained of back pain and alleged that it had 
resulted from a spinal tap done during his military service.  
The veteran continued to make similar complaints and 
assertions in his VA outpatient records from the late 1970's.

A letter dated in June 1978 from a private physician noted 
that the veteran had been under his care since 1963.  It was 
reported that the veteran's medical problems consisted of 
recurrent lower abdominal and left inguinal pain.  A lay 
statement from the veteran's spouse dated in May 1978 
reported that they had been married for the past 21 years.  
She asserted that "I have known him to suffer with his 
back...from [an] operation while serving in the army."  In 
June 1978, the RO received six different lay statements from 
the veteran's co-workers and friends.  These individuals all 
noted that as long as they had known the veteran he had 
complained of back pain.  The earliest any of these 
individuals had known the veteran was 1958.  Some of the lay 
statements expressed the opinion that the veteran's back pain 
was the result of his surgery in the military.  In a letter 
dated in December 1978, a private physician reported that the 
veteran had been treated for his complaints of recurrent left 
inguinal pain the previous month.  This physician commented 
that "[a]ccording to the patient spinal anesthesia was 
utilized for the surgical procedure [performed during the 
veteran's military service] and he has since then suffered 
pain at the site of the puncture."

At a hearing before the Board in December 1978, the veteran 
testified that he had first received treatment for his back 
pain in 1954.  He claimed that his private physician, at the 
time, thought that the pain was the result of his surgery.  
The veteran asserted that he had sought periodic treatment of 
his back pain complaints ever since that time from his 
private physicians.  He noted that he had first been seen by 
a VA physician in 1954, but did not make any complaints about 
his back pain to a VA physician until sometime in 1975 or 
1976.  The veteran asserted that he had continually suffered 
with back pain ever since his in-service surgery in 1951.  

A private orthopedic consultation of November 1979 reported 
the veteran's complaints of lumbosacral pain that radiated 
down his left sciatic nerve.  Lumbosacral X-rays revealed 
narrowing of the intervertebral space between the L5 and S1 
vertebra with scoliotic curvature.  The diagnosis was right 
S1 nerve root entrapment.

The veteran was afforded a VA orthopedic examination in April 
1981.  He reported incurring multiple hernias during his 
military service while building a bridge.  The impressions 
included a history of a back strain.  Another VA orthopedic 
examination of August 1982 noted an impression of a history 
of lumbar discomfort since a spinal anesthesia in 1951.  The 
veteran's VA outpatient records from the 1980's and 1990's 
noted diagnoses for degenerative joint disease and chronic 
low back pain.

The RO associated with the claims file in February 1990 a 
letter from a VA neurologist.  This physician reported that 
the veteran suffered with chronic low back pain and 
lumbosacral radiculopathy, which were opined to be secondary 
to his spinal anesthesia given during the herniorrhaphy in 
1951.  Private orthopedic records of March and April 1991 
noted treatment of the veteran's low back pain.  The 
impression was lumbar disc syndrome.  The private orthopedist 
quoted the VA neurologist's opinion on the etiology of the 
veteran's low back pain.

At his Board hearing in April 1991, the veteran testified 
that he had injured his back while loading ammunition boxes 
in November or December 1951.  It was alleged by the veteran 
that he had experienced back pain in the same location since 
this injury.  He claimed that this injury had occurred 
approximately one month after the repair of his hernias.  The 
veteran alleged that he had received two spinal anesthesia, 
the first was during his hernia repairs in 1951 and the 
second was during his circumcision in 1952.  It was 
acknowledged by the veteran that he had not reported any 
problems with his back at the time of his separation 
examination from the military because he just wanted to get 
out of the service.  He asserted that he had first been 
treated for his back pain in 1954.  However, his treatment 
during the 1950's and 1960's had been conducted by private 
physicians who were now dead.

It appears, that as support for his opinion in the letter of 
February 1990, the VA neurologist submitted a clinical study 
report on anesthesia with Lidocaine.  It was reported that 
out of a group of 10,440 patients subjected to lidocaine for 
spinal anesthesia, eight patients had symptoms of peripheral 
nerve problems that persisted after discharge from the 
hospitals.  Two of these eight patients had nerve root 
involvement due to spinal anesthesia and two had exacerbation 
of lumbar disc disease with symptoms that antedated the 
spinal anesthesia.  A note from this neurologist dated in 
November 1991 explained that his opinion was based on this 
study.  However, he also reported that testing may reflect a 
gradually progressive discogenic disease.  The neurologist 
acknowledged that "the time course of the onset of back pain 
is critical to the determination of causality in the case in 
point."

A VA orthopedic examination of September 1992 noted the 
veteran's claim that he had injured his low back while 
lifting boxes in 1951.  The diagnoses were status-post injury 
to the lumbosacral spine with radiculopathy and to rule out 
herniated nucleus pulposus.  A VA compensation examination of 
September 1993 was afforded the veteran.  The diagnosis was 
degenerative osteoarthritis of the lumbar spine with 
radiculopathy.  A lumbar spine X-ray confirmed the presence 
of degenerative osteoarthritis involving the lumbar spine.  A 
VA orthopedic examination of May 1995 noted a diagnosis of 
chronic mechanical low back pain.  Another VA orthopedic 
examination was provided to the veteran in September 1996.  
The diagnosis was chronic low back pain with degenerative 
arthritis of the lumbosacral spine, and possible L5-S1 nerve 
root irritation on the left.  It was opined by this examiner 
that the veteran's spinal injection was not causally related 
to his osteoarthritis.  A VA neurological examination was 
provided to the veteran in October 1996.  The physician 
conducting this examination was the same VA neurologist that 
had provided an opinion in February 1990.  The impression was 
Left S1 radiculopathy presumably secondary to spinal 
anesthesia.

At his hearing on appeal in January 1997, the veteran 
provided testimony similar to that given at his Board hearing 
in April 1991.  In addition, he claimed that he had applied 
for a civilian job with the U. S. Air Force in 1954 or 1955 
which he was denied due to his back disability.  However, he 
reported that he had tried to retrieve these records but was 
told they had been destroyed.  The veteran's spouse testified 
that she had known the veteran since March 1956.  She claimed 
that the veteran had suffered with back problems ever since 
she had known him.

A medical opinion was received from a panel of three VA 
neurologists in March 1998.  It was reported that this panel 
had reviewed the medical evidence contained in the veteran's 
claims file.  A detailed summation of the pertinent evidence 
was provided by the physicians.  The medical article 
submitted by the VA neurologist in support of his opinion of 
February 1990 was also reviewed.  It was noted that out of 
10,000 patients in this study only two reported persistent 
radiating pain.  Of significance was the fact the two 
patients complained of this pain at the time of the 
injection.  Based on this information, the panel provided the 
following opinion:

In summary, there is no clear early 
documentation of back pain at the time of 
anesthesia or during the [veteran's] 
military service...Spinal arthritis, which 
appears to date from the early 1970's, 
could certainly not be a sequelae of the 
spinal anesthesia.  The complaint of 
radiating pains, which is not discussed 
very much before 1979 or 1980...cannot be 
related to the spinal anesthesia.  As 
stated in the medical article, those 
people with radiating pain, which was 
persistent after spinal anesthesia, first 
developed the pain at the time of 
injection and then it persisted.  We have 
no evidence of this...[The panel] cannot 
state that the [veteran's] spinal 
anesthesia was in any way a cause of the 
osteoarthritis that has caused a 
narrowing of the foramina and nerve root 
impingement and radicular pain. 

The veteran was given a VA neurological examination in 
November 1998 by the physician that had provided the February 
1990 opinion.  The diagnoses included left L5 radiculopathy.


II.  Applicable Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. §§  3.303, 
3.304 (1999).  Where a veteran served ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999).  This presumption is rebuttable by affirmative 
evidence to the contrary.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  
38 C.F.R. § 3.303(b) (1999).  This rule does not mean that 
any manifestation in service will permit service connection.  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has established the 
following rules with regard to claims addressing the issue of 
chronicity.  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997).  A 
lay person is competent to testify only as to observable 
symptoms.  See Savage; Falzone v. Brown, 8 Vet. App. 398, 403 
(1995).  A lay person is not, however, competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability.  Id.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay assertions of medical causation 
will not suffice initially to establish a plausible, well-
grounded claim, under 38 U.S.C.A. § 5107(a).  Grottveit v. 
Brown, 5 Vet. App. 91(1993).


III.  Analysis.

The Board finds that the veteran's claim for service 
connection for a back disability is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further development is required to 
comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107(a) (West 1991).  The Board remanded this case 
in June 1991 and March 1995.  The above noted factual 
background indicates that the RO fully complied with the 
remand instructions.  See Stegall v. West 11 Vet. App. 268 
(1998).   In addition, the RO's statement of the case, 
subsequent supplemental statement of the case, and the Board 
remands contained detailed analysis of the criteria used to 
establish a claim for service connection.  The veteran and 
his representative have had an opportunity to present 
arguments based on this criteria and have availed themselves 
of this opportunity on repeated occasions.  See Robinnette v. 
Brown, 8 Vet. App. 69 (1995); see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Thus, appellate consideration at this 
time is warranted.

The veteran has claimed that he has suffered with low back 
pain ever since his surgery in 1951 and has attributed this 
pain to his spinal anesthesia administered at that time or in 
1952 while undergoing a circumcision.  In the alternative, 
the veteran has alleged that he injured his back sometime 
about December 1951 and has continually suffered with back 
pain as a result of this injury.  The veteran's claims of 
continual back pain are not supported by the contemporaneous 
medical evidence.  In fact, his spine and musculoskeletal 
system were normal at the time of his separation from the 
military.  There is no objective evidence that the veteran 
sustained a back disability during his military service, nor 
any objective evidence of degenerative changes within one 
year after his separation.  The first recorded complaint of 
back pain was in the early 1970's, many years after his 
separation from the military.  

Opinions from the veteran, his spouse, and his friends have 
associated his current low back disability with his in-
service surgery.  However, as lay persons, they are not 
competent to provide evidence regarding the etiology of his 
current low back disorder.  His current low back disability 
has not been associated with any in-service injury by an 
objective opinion.  However, the veteran's private physician 
and a VA neurologist submitted opinions that this disorder 
was the result of the spinal anesthesia the veteran underwent 
during his military service.  The VA neurologist supported 
this opinion with a medical study, but did not discuss in any 
detail the relevance of this article.  The histories noted by 
these physicians does not discuss the evidence in the 
veteran's service medical records and appears to be based on 
the veteran's own assertions.  

The panel of three neurologists that prepared an opinion in 
March 1998 reviewed and discussed in detail the veteran's 
service medical records and the medical article submitted in 
November 1991.  These physicians agreed that the veteran's 
current low back disability was not the result of his in-
service spinal anesthesia.  The undersigned finds this panel 
opinion to be of more probative weight than the VA 
neurologist's opinion of February 1990.  This finding is 
based on the fact that it is in effect three professional 
opinions, was based on the veteran's documented medical 
history, and is supported by the contemporaneous medical 
evidence of the veteran's military service.  There is no 
evidence during the veteran's military service that he 
suffered with any complications from his surgeries.  The 
panel's opinion is also supported by the findings of the VA 
examiner of September 1996.

Based on the above analysis, the undersigned finds that the 
veteran's claims of continual low back symptomatology are not 
supported by the contemporaneous medical evidence.  It is 
also determined that the weight of the medical opinions does 
not support an etiological link between the veteran's current 
low back disability and any incident of his military service.  
Under these circumstances, the preponderance of the evidence 
is against a grant of service connection for a back 
disability.


ORDER

Service connection for a back disability is denied.

		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

